Citation Nr: 9917021	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-12 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
November 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 RO rating action which denied 
the veteran's claim for a permanent and total disability 
rating for non-service-connected disability pension, based 
upon the schedular criteria and on an extra-schedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(2).

In February 1999, the veteran testified at a Travel Board 
hearing before the undersigned Member of the Board at the RO.  
A transcript of the proceedings is on file.

REMAND

The veteran has no service-connected disabilities.  On the 
most recent rating decision in the file, dated in April 1996, 
he was noted to have the following non-service-connected 
disabilities (and disability evaluations): schizophrenia 
(rated at 30 percent); epilepsy (10 percent); generalized 
osteopenia (10 percent); and residuals of a left knee injury 
(zero percent).  In addition, the veteran reported, at his 
Travel Board hearing, that he has a low back disorder.  He 
contends that he should be granted a non-service-connected 
disability pension because these disorders render him 
unemployable.

The issue of entitlement to pension turns, in part, upon 
whether the veteran is found to be permanently and totally 
disabled.  In this regard, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has provided 
specific guidance on how a claim for a permanent and total 
disability rating for pension purposes should be adjudicated.  
See Brown v. Derwinski, 2 Vet.App. 444 (1992); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992); Roberts v. Derwinski, 
2 Vet.App. 387 (1992); Talley v. Derwinski, 2 Vet.App. 282 
(1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  In addition, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria under 
which the disability is evaluated.  

In the instant case, the record reveals that the veteran has 
not undergone a VA examination since May 1996.  The Board 
also finds that the veteran's file is replete with records of 
treatment for problems associated with a long history of drug 
and alcohol abuse; however, we do note that, at his hearing, 
he testified that he had not used alcohol or other drugs for 
up to 18 months.  The RO has not adjudicated the question of 
whether any disability associated with alcohol and/or drug 
abuse is the result of willful misconduct, but this may not 
be necessary if the veteran is still abstaining from such 
abuse.  Nevertheless, in order to assess the current severity 
of disability due to the veteran's disabilities, and to 
ascertain whether or not the veteran is unemployable by 
reason of disabilities not related to willful misconduct, the 
claim should be remanded for the veteran to be given the 
opportunity to undergo a current VA examination.  

The Board notes that the April 1996 RO rating action 
determined that the veteran's schizophrenia was 30 percent 
disabling under 38 C.F.R. § 4.132, Diagnostic Code 9204.  
Since that RO rating decision, the psychiatric rating 
criteria in the VA Schedule for Rating Disabilities have been 
revised, and there is no indication in the file that the new 
criteria have been employed to rate the veteran's 
schizophrenia.  In this case, the change in rating criteria 
may affect the basis upon which the evaluation is assigned 
for the psychiatric disability and may, in turn, affect the 
determination of entitlement to non-service-connected pension 
benefits.  Accordingly, after examination, the new rating 
criteria should be applied to the veteran's case on remand.  
See Karnas v. Derwinski, 1 Vet.App. 308 (1991); Baker v. 
West, 11 Vet.App. 163, 168 (1998).

Upon review of the record, the Board notes that the RO's most 
recent evaluations of the veteran's disabilities are set 
forth in the April 1996 rating decision.  While the RO 
evaluated the veteran's disabilities as noted above, and 
determined that his combined disability rating for all his 
disorders was 40 percent, it does not appear that the claimed 
back disorder has been assigned a specific rating.  We 
recognize that the veteran did not complain of a back 
disorder at the 1996 VA examination.  Nevertheless, he did so 
at his recent hearing, and, without individual ratings for 
each of the veteran's disabilities, the Board is unable to 
proceed in evaluating the his claim for a permanent and total 
disability rating for pension purposes.  See Brown, supra. 

Regarding the veteran's orthopedic complaints, it 
should also be pointed out that difficulties with pain 
and limitation of motion warrant specific 
consideration.  The Board notes that the provisions of 
38 C.F.R. § 4.40 (1998) require that examinations be 
conducted which adequately portray, not only the 
identifiable anatomical damage, but also any functional 
loss experienced by the veteran.  More specifically, 
any examination of musculoskeletal disability done for 
rating purposes must include certain findings and 
conclusions.

In the case of DeLuca v. Brown, 8 Vet.App. 202, 207 
(1995), the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  As the Court 
has also pointed out, "Although section 4.40 does not 
require a separate rating for pain, it does promulgate 
guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See 
generally 38 C.F.R. § 4.71(a) (1996)."  Spurgeon v. 
Brown, 10 Vet.App. 194, 196 (1997).  See also Arms v. 
West, 12 Vet.App. 188, 201 (1999), addressing a 
veteran's testimony as to pain, and a challenged rating 
based upon musculoskeletal disability; Fenderson v. 
West, 12 Vet.App. 119, 128 (1999), holding that a 
veteran's complaint of "pain that is worse with 
activities is evidence of pain on movement and 
functional disability due to pain that requires 
explicit consideration under 38 C.F.R. §§ 4.40 and 
4.45."

The examiner reviewing the veteran's orthopedic complaints 
should be asked to determine whether the affected joints 
exhibit weakened movement, excess fatigability, or 
incoordination attributable to the disability; and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss.  Also, the 
examiner should be asked to express an opinion on whether 
pain could significantly limit functional ability during 
flare-ups.  This determination should, if feasible, be 
portrayed in terms of the degree of additional range of 
motion loss.  Specific consideration must also be given to 
the effect of pain experienced by the veteran upon his 
ability to work.  See Roberts, supra.  While the May 1996 
examination report reflects consideration of some of the 
factors outlined in DeLuca, further consideration thereof is 
required during reexamination.

Although the veteran reported, during his recent Travel Board 
hearing, that a VA physician at the VA Medical Center in Long 
Beach had indicated that he was unemployable, records of such 
a finding are not on file.  Moreover, he was unable to recall 
when such a statement had been made, saying only that it was 
"a while back."  (See Transcript, at 3).  The Board finds 
the comment as to unemployability to be insufficiently 
specific and so remote in time as to be of no probative value 
in this appeal.  The determination in this case will turn 
upon current medical evidence, including the new VA 
examination and recent treatment records, if any exist.  The 
veteran stated, at his hearing, that he receives medical care 
from only VA.  (See Transcript, at 12-13).

Finally, the Board notes that the veteran participated in a 
VA Vocational Rehabilitation Therapy, Incentive Therapy 
Program, in order to acquire skills for possible employment 
as a food service worker.  A discharge summary dated in July 
1996 indicated he had been discharged from the program due to 
non-attendance.  The RO should ascertain whether the veteran 
has participated any further in VA efforts to assist him in 
obtaining employment.

In determining that this case must again be remanded, the 
Board is mindful of the veteran's difficult housing and 
financial situation.  However, based upon the above 
discussion, the Board is compelled to again return this case 
to the RO for further development and adjudication.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of any records 
of VA treatment of the veteran since July 
1997, not already on file.  Specifically noted 
in this regard are records discussing the 
veteran's ability to work or any other records 
from the VA facility at Long Beach.  All 
records obtained should be associated with the 
claims folder.  

2.  The RO should also secure copies of any 
records of Vocational Rehabilitation Therapy 
participation, if any, by the veteran since 
July 1996.

3.  Thereafter, the RO should schedule the 
veteran for appropriate VA examinations in 
order to ascertain the nature and severity of 
each claimed disorder.  The examiners should 
review the claims folder and provide findings 
as appropriate regarding the degree of 
impairment caused by each of the following 
disabilities: a left knee injury, epilepsy, 
schizophrenia, generalized osteopenia, and a 
back disorder.  Any other disorder identified 
should also be examined fully.  All 
appropriate studies suggested by clinical 
findings, such as range of motion in the case 
of any musculoskeletal disability, should be 
conducted.  The examination of the left knee, 
the back, and any other reported orthopedic 
disability should be conducted and reported as 
instructed by the Court in the DeLuca case, 
discussed previously.  The examiners should 
review all evidence of record, including any 
newly submitted medical evidence, and then 
should furnish an opinion for the record as to 
the effect of the veteran's disabilities on 
his ability to work, and state whether the 
veteran's disabilities are susceptible to 
improvement through appropriate treatment.  
Additionally, the examiners should address the 
impact of the veteran's history of substance 
abuse on his ability to work.  As to any 
psychiatric disorder, the examiner should 
assign and explain a global assessment of 
functioning (GAF) score.  The reasons and 
clinical findings upon which the opinions are 
based should be clearly set forth.

4.  The RO should ensure that medical findings 
are sufficiently complete to evaluate each of 
the veteran's disabilities under the pertinent 
rating criteria.  Additional development 
should be taken as necessary.  When all 
necessary development has been completed, the 
case should be reviewed by the RO and a rating 
decision should be prepared which lists all of 
the veteran's disabilities and the percentage 
evaluation assigned to each disability.  This 
review should include application of the 
revised psychiatric rating criteria.  
Following the rating of each disability, the 
RO should assess and assign a combined rating, 
under 38 C.F.R. § 4.25.  The RO must then 
apply the "average person test" set forth in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15.  
If a disability or disabilities listed as 
permanently and totally disabling in 38 C.F.R. 
§ 4.15 are present, or if a total schedular 
rating is present, and the disability is 
permanent, then the average-person standard of 
38 U.S.C.A. § 1502(a)(1) is met.  The RO 
should ensure that the decision states clearly 
that the average-person standard is the basis 
for the finding of a permanent and total 
disability.  However, if a total schedular 
disability is present, but not permanent, the 
discussion should clearly indicate why the 
"average person" standard is not met.

5.  The RO should next consider the 
"unemployability" standards of 38 C.F.R. 
§ 4.17.  Under these criteria, it may be shown 
that the veteran is unemployable as a result 
of a lifetime disability.  When the percentage 
requirements of 38 C.F.R. § 4.16 are met, and 
the disabilities are permanent in nature, a 
rating of permanent and total disability will 
be assigned if the veteran is found to be 
unable to secure and follow substantially 
gainful employment by reason of such 
disability.

6.  Thereafter, the RO should consider 
38 C.F.R. § 3.321(b)(2).  A permanent and 
total disability evaluation for pension 
purposes may be assigned under this provision 
when a veteran, who is basically eligible, 
fails to meet the disability percentage 
requirements but is found to be unemployable 
by reason of disability or disabilities, age, 
occupational background, and other related 
factors.  

7.  If the benefit sought on appeal is not 
granted, the veteran should be provided a 
supplemental statement of the case with regard 
to the additional development as outlined 
above.  The supplemental statement of the case 
should include all diagnostic codes used to 
evaluate each of the veteran's disabilities as 
well as a recitation of laws and regulations 
used to apply the various standards of pension 
eligibility.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


